Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/039,982 filed on 09/30/2020. 
Claims 1 – 30 are pending and ready for examination.


Priority
 This application claims priority to US provisional application no. 62/909,477 filed on 10/02/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1 – 30 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Tonkinson on 06/09/2022.

The following claims have been amended.

17.        (Currently Amended) The method of claim 16, wherein the one or more selection criteria or a plurality of group radio network temporary identifiers used to scramble the plurality of downlink data channels are transmitted together with the group common downlink control information.

24.        (Currently Amended) The method of claim 15, wherein the plurality of downlink data channels are scrambled using [[a]]the respective group radio network temporary identifier of a plurality of group radio network temporary identifiers and are multiplexed based on [[a]]the multiplexing scheme comprising one or more of code division multiplexing, frequency division multiplexing, space division multiplexing, or time division multiplexing.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 09/30/2020 have been fully considered. Detailed search has been conducted for independent claims 1, 15, 25 and 30. Applicant’s submission for independent claims 1, 15, 25 and 30 have overcome prior arts of record. The prior arts cited in PTO-892 have been found to be the closest prior arts, and the independent claims 1, 15, 25 and 30 are therefore allowable.

The prior art US 2021/0298108 A1 discloses a method and device for RRC idle mode uplink transmission: by receiving a parameter and resource configuration for RRC idle mode uplink transmission; and, transmitting, in a RRC idle mode, uplink data according to preconfigured at least one of a parameter or a resource (Abstract, Fig.2 and Fig.3). It further describes “transmitting at least one of a parameter or a resource configuration for RRC idle mode uplink transmission to the UE when the UE is in a RRC connected mode; and not releasing the configured at least one of a parameter or a resource for the RRC idle mode uplink transmission when the RRC connection to the UE is released” (¶ [0028]). It also discloses that a base station transmits parameter configuration information for RRC idle mode uplink transmission via a random access message 4, and transmit resource configuration information for the RRC idle mode uplink transmission via scheduling DCI of a random access message 5 (¶ [0031] and [0070]). Therefore, it teaches transmitting by a UE, in a non-connected state, uplink data according to preconfigured at least one of a parameter or a resource, wherein the at least one of a parameter or a resource configuration for RRC idle mode uplink transmission is transmitted to the UE when the UE is in a RRC connected mode. The prior art lacks teaching of receiving, in a non-connected state in a first downlink data channel according to identified scheduling information and group radio network temporary identifier, a first configuration of physical resources and transmission parameters to be used for a grant-free uplink transmission of one or more of a preamble, control information, or data; and transmitting, in the non-connected state, the grant-free uplink transmission to a base station based on the first configuration of physical resources and transmission parameters, as recited in independent claims 1 and 25. The prior art lacks teaching of determining by a base station, a plurality of configurations of physical resources and transmission parameters usable by a plurality of user equipment (UEs), while operating in a non-connected state, for grant-free uplink transmission to the base station, as recited in independent claims 15 and 30.

The prior art US 2021/0218495 A1 discloses a signal transmission method and a communications apparatus, to improve a success rate of sending an uplink signal by a terminal device in a non-connected state in a grant-free mode (¶ [0006] and [0069]).  The prior art discloses grant-free uplink transmission to a base station in a non-connected state; but it does not teach the grant-free uplink transmission is based on a first configuration of physical resources and transmission parameters, as recited in the independent claims 1, 15, 25 and 30.

The prior art US 2021/0045181 A1 discloses a grant-free uplink transmission in an RRC-Inactive state (¶ [0173]), wherein UE initiates uplink transmission immediately without dynamic grant in the RRC-Inactive state by using configured grant (e.g., the resource(s) and related parameters configured by RRC either at the RRC-Inactive state or previously at the RRC-Connected state). (¶[0178]). Therefore, the prior art does not disclose receiving configuration of physical resources and transmission parameters in a non-connected state that is to be used for a grant-free uplink transmission of one or more of a preamble, control information, or data, wherein a plurality of downlink data channels corresponds to a one or more group common downlink control channels and each downlink data channel indicating at least a respective configuration of physical resources and transmission parameters usable for grant-free uplink transmission in a non-connected state, as stated in the independent claims.

The prior art CN 109428698 A discloses determining group radio network temporary identifier, G-RNTI corresponding to group physical layer control channel PDCCH scheduling mode, wherein, RRC state of the terminal comprises idle state or connecting state (Abstract and description), wherein terminals in the group temporary identifier G-RNTI scrambling of the PDSCH data; in accordance with the wireless resource of the terminal controlling RRC state .., determining whether the G-RNTI corresponding to group the physical layer control channel PDCCH scheduling mode, wherein, RRC state of the terminal comprises idle state or connecting state according .., determining of PDSCH data to schedule the PDSCH data scrambled by the C-RNTI and G-RNTI scrambled. (claim 1). It broadly discloses a group radio network temporary identifier for downlink data channel based at least in part on group downlink control channel; but lacks teaching of determining, in the non-connected state, scheduling information and a group radio network temporary identifier for a first downlink data channel of the plurality of downlink data channels based at least in part on the group common downlink control information received in the first group common downlink control channel, as recited in the independent claims.

The prior art discloses WO 2018231621 A1 discloses radio resource control (RRC) idle mode, is scheduled by a group-common DCI (GC-DCI) carried by a group- common PDCCH, by WTRU-specific DCI carried by WTRU-specific NR-PDCCH, communicated or transmitted in associated NR-PDSCH (¶ [0079]). Therefore, it broadly discloses in a non-connected state, group common downlink control information in one or more group common downlink control channels wherein, the one or more group common downlink control channels scheduling a downlink data channel; but teaching away of a plurality of downlink data channels corresponds to a one or more group common downlink control channels and each downlink data channel indicating at least a respective configuration of physical resources and transmission parameters usable for grant-free uplink transmission in a non-connected state.

The prior arts of record fail to teach a method performed by a user equipment (UE) in a non-connected state by transmitting a grant-free uplink transmission to a base station based on a first configuration of physical resources and transmission parameters, wherein the first configuration of physical resources and transmission parameters to be used for a grant-free uplink transmission of one or more of a preamble, control information, or data is received in the non-connected state in a first downlink data channel according to identified scheduling information and group radio network temporary identifier, as substantially described in the independent claims 1 and 25. The claims also describe that the scheduling information and the group radio network temporary identifier for the first downlink data channel of a plurality of downlink data channels is determined based at least in part on group common downlink control information received in a first group common downlink control channel, wherein, the group common downlink control information is received in one or more group common downlink control channels including the first group common downlink control channel. The claims further describe that the one or more group common downlink control channels schedules the plurality of downlink data channels, each downlink data channel indicates at least a respective configuration of physical resources and transmission parameters usable for grant-free uplink transmission.  

The prior arts of record fail to teach a method performed by a base station to determine a plurality of configurations of physical resources and transmission parameters usable by a plurality of user equipment (UEs), while operating in a non-connected state, for grant-free uplink transmission to the base station, wherein group common downlink control information including at least scheduling information and a group radio network temporary identifier for each of a plurality of downlink data channels is transmitted in one or more group common downlink control channels, as substantially described in the independent claims 15 and 30. The claims further describe each of the plurality of downlink data channels is scrambled with a respective group radio network temporary identifier; and multicasting, in each downlink data channel of the plurality of downlink data channels, a configuration of physical resources and transmission parameters of the plurality of configurations for a subset of the plurality of UEs according to the scheduling information transmitted in the one or more group common downlink control channels. The claims also state that multiplexing each downlink data channel with other downlink data channels of the plurality of downlink data channels scheduled by the one or more group common downlink control channels based on a multiplexing scheme, wherein the multiplexing scheme comprises one or more of code division multiplexing, frequency division multiplexing, space division multiplexing, or time division multiplexing, wherein scheduling information for the plurality of downlink data channels indicates the multiplexing scheme.

The limitations of the independent claims 1, 15, 25 and 30 are not taught nor suggested by the prior arts of record. The claims are novel in terms of entirety of the claims. Claims 2 – 14 depend on claim 1; claims 16 – 24 depend on claim 15 and claims 26 – 29 depend on claim 25. Therefore, dependent claims 2 – 14, 16 – 24 and 26 – 29 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474